DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1–3 and 5 are rejected under 35 U.S.C. 103 as being unpatentable over Kim (U.S. Pub. No. 2015/0162391), in view of Yim et al. (U.S. Pub. No. 2015/0200237).
Regarding claim 1, Kim teaches an electronic panel (Figs. 1-3A), comprising: a base substrate (Figs. 1 and 3A, 21, ¶ [0050]) including a front surface (Fig. 1, top surface), a rear surface (Fig. 1, bottom surface) opposite the front surface, and a plurality of side surfaces (Figs. 1-3A, though these are not taught or illustrated explicitly, they are inherently present) connecting the front surface and the rear surface to each other; a pixel definition layer (Figs. 1 and 3A, 219, ¶ [0085]) on the front surface of the base substrate and having a plurality of openings (e.g., Fig. 3A, “openings” containing pixels 100/200/300, ¶ [0059]) defined therein; a plurality of emitting elements (e.g., Fig. 3A, OLED, ¶ [0053]) in the openings; and a spacer (Figs. 1, 2, and 3A, 41, ¶ [0085]) on the pixel definition layer and spaced apart from the openings, wherein a thickness of the spacer is equal to or greater than a thickness of the pixel definition layer (Fig. 3A).
Kim fails to teach explicitly a plurality of signal lines between the base substrate and the pixel definition layer, the signal lines being electrically connected to the emitting elements, wherein a first signal line of the signal lines between adjacent openings is within a footprint of the spacer in a plan view and a second signal line of the signal lines between the adjacent openings is outside the footprint of the spacer in the plan view. More specifically, Kim teaches that there are a plurality of signal lines (¶ [0008]) electrically connected to the light emitting elements, but fails to discuss explicitly their orientation and/or location, since these details are not pertinent to the invention of Kim. Yim et al. teaches that it was known to those having ordinary skill in the art before the effective filing date of the invention to dispose a plurality of signal lines (e.g., Fig. 3, 225 and 214a, ¶¶ [0082] and [0093]) between a base substrate (Fig. 3, 21, ¶ [0058]) and a pixel definition layer (Fig. 3, 219, ¶ [0089]), the signal lines being connected to the emitting elements (Fig. 3, OLED, ¶ [0057]), wherein a first signal line (e.g., Fig. 3, 225) of the signal lines between adjacent openings (Fig. 3, openings in PDL 219 containing OLED) is within a footprint of the spacer (Fig. 3, 41, ¶ [0058]) in a plan view and a second signal line (e.g., Fig. 3, 214a) of the signal lines between the adjacent openings is outside the footprint of the spacer in the plan view. It would have been obvious to one having ordinary skill in the art to locate the first and second signal lines of Kim as illustrated by Yim et al., depending on layout and performance considerations for electronic panel. That is, one would be motivated to move the first and second signal lines to different locations, if the layout space and performance considerations pointed to it.
Regarding claim 2, Kim teaches an electronic panel wherein the pixel definition layer (Figs. 1 and 3A, 219, ¶ [0085]) and the spacer (Figs. 1, 2, and 3A, 41, ¶ [0085]) have a unitary shape (Fig. 3A).
Regarding claim 3, Kim teaches an electronic panel wherein a ratio of the thickness of the pixel definition layer (Figs. 1 and 3A, 219, ¶ [0085]) to a sum of thicknesses of the pixel definition layer (Figs. 1 and 3A, 219, ¶ [0085]) and the spacer (Figs. 1, 2, and 3A, 41, ¶ [0085]) is equal to or less than 0.3 (though Kim fails to teach this explicitly, this is inherently taught. That is, Kim teaches that the pixel definition layer and the spacer are formed of the same material in the same process step, using a half-tone mask, ¶¶ [0109] – [0122]. And, since the PDL and spacer are of the same material, that portion which constitutes the “pixel definition layer” and that portion which constitutes the “spacer” are arbitrary designations for purposes of the Drawings; in the final device, there is no actual line or surface separating the two. Accordingly, Examiner can arbitrarily designate some portion of the combined 41/219 structure as the “pixel definition layer” and another portion as the “spacer” such that these limitations are taught).
Regarding claim 5, Kim teaches an electronic panel wherein the spacer (Figs. 1, 2, and 3A, 41, ¶ [0085]) includes: a first sidewall (Fig. 2, pick any sidewall meeting the following limitations) extending along a direction (Fig. 2, diagonal 45°) inclined at a first angle (45° from a vertical line); and a second sidewall (Fig. 2, pick any sidewall meeting the following limitations) connected to the first sidewall and extending along a direction (Fig. 2, diagonal 45°) inclined at a second angle (135° from a vertical line).
Kim fails to teach that the first and second angles are relative to an extending direction of a first side surface among the side surfaces (Figs. 1-3A, though these are not taught or illustrated explicitly, they are inherently present), when viewed from the front surface (Fig. 1, top surface), wherein one or more of the first angle and the second angle are in a range of 45°±15° or 135°±15°. However, these limitations are taught or not taught entirely based on the extending direction of the first side surface. Since Kim fails to teach the side surfaces explicitly, and therefore their extension direction, explicitly, this limitation is not taught explicitly by Kim. However, it would have been obvious to one having ordinary skill in the art before the effective filing date of the invention that the extension direction of one of the side surfaces would be in and out of the page, and a vertical line in Fig. 2, as a simple matter of drawing convention. Accordingly, once the extension direction of a side surface is so defined, Kim teaches all of these limitations.
Claim 6 is rejected under 35 U.S.C. 103 as being unpatentable over Kim (U.S. Pub. No. 2015/0162391) and Yim et al. (U.S. Pub. No. 2015/0200237), as applied to claims 1 and 5, above, further in view of Kim et al. (U.S. Pub. No. 2016/0225834).
Regarding claim 6, Kim fails to teach an electronic panel wherein the spacer (Figs. 1, 2, and 3A, 41, ¶ [0085]) further includes a third sidewall extending in a direction perpendicular (Fig. 2, horizontal line) to the extending direction (Fig. 2, vertical line) of the first side surface (Figs. 1-3A, though this is not taught or illustrated explicitly, this is inherently present) and having connection either with the first sidewall (Fig. 2, see above) or with the second sidewall (Fig. 2, see above), when viewed from the front surface (Fig. 1, top surface). However, these limitations are directed to angles and sidewalls of the spacer that would be met if the shape of the spacer were different than illustrated in Fig. 2, which are illustrated as rectangles. Kim teaches that different shapes and orientations for the spacers are contemplated for the invention (see Figs. 4-9), while Kim et al. teaches that a hexagonal shape (Fig. 4, HPDL, ¶ [0093]) was a known shape for a spacer. Kim et al. teaches that one might use a hexagonal shape, for example, in order to maximize the size of the spacer while maximizing the use of space between pixels (¶ [0094]). Accordingly, it would have been obvious to one having ordinary skill in the art before the effective filing date of the invention to substitute a hexagonal shape for the spacer, in order to maximize the size of the spacer while maximizing the use of space between pixels. Once this obvious modification is undertaken, Kim teaches the various limitations of claim 6.
Response to Remarks
Applicant’s amendments to the claims, and related remarks, filed June 28, 2021, have been fully considered, and they are sufficient and persuasive to overcome the rejections under 35 USC 102. Accordingly, these rejections are withdrawn. 
Applicant’s arguments with respect to the rejection of the claims under 35 USC 102 and/or 103, filed June 28, 2021, have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.
Cited Prior Art
The Examiner has pointed out particular references contained in the prior art of record within the body of this action for the convenience of the Applicant. 
Although the specified citations are representative of the teachings in the art and are applied to the specific limitations within the individual claim, other passages and figures may apply.
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to STEVEN B GAUTHIER whose telephone number is (571)270-0373.  The examiner can normally be reached on M-F 7:30a-4:30p.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Steven H. Loke, can be reached on (571) 272-1657.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


STEVEN B. GAUTHIER
Examiner
Art Unit 2893



/STEVEN B GAUTHIER/Examiner, Art Unit 2893